Title: Abigail Adams 2d to John Quincy Adams, 4 July 1785 – 11 August 1785
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      N15
      London Grosvenor Square July 4th. 1785
     
     Every day, hour, and minute, your absence mon chere frere, pains me more and more. We left last saturday the Hotell and have got settled in peace and quiettness in our own House in this Place. The situation is pleasant. I would walk, my Brother is gone. I would ride, my Brother is gone. I would retire to my chaimber. Alas, I meet him not there. I would meet him in his appartment—but—where is it? I would set to my work, and he would read to me—but alas, this is Passed—and I am to draw the comparison between Auteuil and Grosvenor Square and sigh, and—and, wish to recall, the former. No. I do not wish to recall the former. I only wish for you and I should esteem myself happy. We shall live more as if we were a part of the World; than when in France. And we already find ourselvs, better pleased. But I have much to regret in thee. More than you can Judge—with all your knowledge of yourself. The Colonel has taken Lodgings. He is civil and your father is pleased with his Principles and sentiments as they respect His appointment with Him. You know what they must be.
     Least you should tax me for want of particularity, I will give you a description of my appartment. A Bed, on one side, three chairs of Green velvet—you know them I dare say, a bureau, and dressing Glass, one of the secretaries of which the Covers Shut in, at which I am now writing. On the top of it there is placed, my secret Box. The Book cases which Contain Bells Edition of the British Poets which my father has made me a Present of, with a few other Books. Over it I have hung a picture intended for yourself, of which you have heretofore spoken to me. I would not mortify you by saying I think it a likeness nor Pay so Poor a compliment to my own judgment. However as it was intended for you I shall look upon it for you, and derive some satisfaction from it, and at the same time wish it were better.
     From this day my narative shall commence. We hope you by this time arrived at New York, if not in Boston, but many weeks must pass before we hear from you. Our family is not yet quite arranged. I dont know what will become of us. We are obliged to have more servants here than in Paris—and their wages, is much more. Instead of 11 Guineas to Petito we are obliged to give a Person in the capasity of a butler 30. Guineas, but out of Livery, to a foot man with a Livery 18, to a Cook 15. For Horses and Coachman we have engaged to give 110. Guineas a year, or 11 Guineas by the Month—which is less than we gave in Paris, a little. We have had our Coach fitted up, and it answers. The C——keeps a Carriage. There is not one expence Lessend here, but every one augmented.
     Pappa and the C—— dined to day with Mr. Bridgen, perhaps you may recollect him. He Married the Daughter of the celebrated Richardson but she is Dead lately. He has been to see your father several times. General Oglethorp who called upon Pappa when he was in London before, appointed a day to call upon him a week or two ago, and came accompanied by Mr. Paradise. Your Pappa returnd His visit, and the Last week he died. A surprising Man he was an hundred and two years oald, and the oaldest General in the Kings service and also the oaldest in the Emperiors. Since I have heard of His Death I have regreted that I did not see him when he visitted my father. I have heard he was sprightly and chearfull, to a very surprising degree for His age, and was perfectly possessed of His reason and senses. He was the first Governor of Georgia and a friend to America.
     To day being the anniversary of the independence of America there was a Large Party dined together out of Town. Your father was invited but was engaged before. Mr. Storer came and dined with us, and after dinner went with your Mamma and myself to some Shops. By way of anecdote let me tell you that when we first arrived in London, it was necessary to take immediately a Carriage and Horses. For the former we sent to Mr. Foster of whom you purchased our Coach. He furnished us with a handsome Chariot till he could repair our own Carriage, and your Pappa took Horses and Coach Man from another Person, who was recommended Perhaps not sufficiently—to discriminate is a dificult matter in these Countries where every one offers their services, and never lack sufficient recommendations from themselvs. However we soon found that we had a drunken Coachman, but as he had been several days in our service, and your father many visits to return upon his first arrival, he thought it best not to Change till we should go to our own House and take a Coach Man into the family as is the Custom in this Country. One afternoon Pappa went out to return some visits, and while he was drinking tea with a Gentleman, the Coach Man being drunk got asleep upon His Box, fell down, broke the two front Glasses, and split the fore part of the Carriage. But as nought is never in danger he received no Hurt himself, by His fall. This is a matter of about six pounds—but we nevertheless, continued Him in service till we got to this House, where we have taken a fellow, who, except talking amaizingly fast, has every appearance of being what we shall want Him to.
     
     
      Tuesday
     
     Pappa dined with Mr. S. Hartly, Cousin of Mr. David Hartley, the latter has been to see us. Mr. Hammond has not.
      
     
      Thursday
     
     Pappa went to the drawing room, and we had four American Gentlemen to dine with us. Coln. Norton who is again here, a Mr. from New York, a Mr. Noise from Boston, and a Mr. Remington from Watertown. Tis true we were not in the best order imaginable to receive company, but Pappa thought not of that you know when he invited them. However we did very well, with the assistance of a servant of the Coln. for our own butler has not yet come. We have a foot Man besides John Brisler who is in very Poor Health, but he is a German and does not understand English perfectly and seems to be an honnest, quiet, stupid, kind, of a Creature. After we had dined Mamma and myself went to take a ride, intending to Call upon Mrs. Temple and take her with us. Just as we were in the Carriage Coln. Smith came up in his Carriage with a General Stewart from America, who is a very handsome Man. Mamma told the C— that She intended to have asked Him to accompany her, but he had company. He ordered the Door opened and in jumpt telling his Companion that he would find Pappa at Home. He went on and we rode off. Perhaps you will say the Coln sacrifised politeness to Gallantry. We proceeded on our way to Mrs. Temples, but soon overtook her with Mr. Trumble and a Mr. and Mrs. Wheelright going to walk in Kensington Gardens. We concluded to accompany them and joined them at the entrance of the Gardens where we walkd for some time and returned Home.
     
     
      a Wedensday
     
     The Baron de Linden called upon us at about eight oclock in the Evening and told us he had just come from Breakfasting with the Dutchess of Bedford, to which he was invited for four oclock. Ridiculous, beings these are. I was told the other day of an invitation which a Gentleman had to dine with the Duke and Dutchess of Devonshire at Eleven oclock at Night. In time it is to be hoped they will come to be reasonable in this matter of aranging their time. By such continued changes, they must inevitably sometimes come right, however they may indeavour to avoid it.
     
      Pappa is not much pleased with the Foreign Ministers here. They have all visitted him and are very sivil, but he thinks them much less respectable as individuals, than those in Holland or France. There is but one Court which is represented by an Ambassador here, which is France. He has arrived within a few days from Bath, and is said is going soon Home to His own Country upon account of His Health.
     
      
     
      Fryday
     
     We have received a third visit to day from Mrs. and Miss Paradise and an invitation to dine with them next thursday. They tell us that they had the pleasure to know you. Therefore any description or account of either of the Ladies is needless, and I am sure I should be at a Loss to know how to give you an idea of them. The only observation that I could make upon Mrs. Paradise when I first saw her was, that I had never seen any thing like her before. She appears to me to be a singular Character. But I will Leave her, to describe to you a young Lady who called upon us to day, with Her Uncle, a Mr. Hamlington from Philadelphia. He has brought this his Neice over to this Country to give her an education, suitable to a fortune which he intends to give her. She is now at a boarding school, her Name is Miss Hamlinton. She is I should Judge 15 or 16 years oald, not very tall an agreeable size, good complexion not remarkably fair, brown Hair, good Eyes, and tolerable teeth, a good share of animation in her countenance, her Manners easy delicate and pleasing. I think you would have thought her pretty. Pray what think ye of Miss Hazen. Is she all your friend, Winslow Warren told you of Her.
     Mr. Storer has called upon us, this afternoon and says that He shall Leave this Country and embark for America certainly this Month with His sister and Her family. I shall continue my narative till it is necessary for to seal my packet for Him. When you receive it you must not be unmindfull of your Prohibitions to me. Sentiment you could get from Books therefore I was to avoid them. You wanted only a Plain relation of facts as they should take place in the family, which I shall indeavour to fullfill to the best of my knowledge and ability. I could sincerely complain an Hour of your being absent, but this you do not want to be told again to beleive, I trust. The next packet I shall expect Letters from you and I am well assured that I shall not expect to be disappointed, if you arrive safe by that time and Heaven Grant you may is the sincere wish of your affectionate sister.
     
     
      July 14th. thursday
     
     Pappa Mamma and myself, went agreeable to the Letter of our invitation at four oclock to dine with Mr. and Mrs. Paradise but unfortunately were two hours too early. The company did not collect till near six, consequently we did not dine till that Hour. I will give you the circle at table. Mrs. Paradise your Mamma, Coln. Smith, your sister, Dr. Price, a French Gentleman Mr. Paradise another French Gentleman Miss Paradise, Mr. de Freire, Charge des affairs from Portugal, my Lady Hawk and your Father, in this way we were seated. I had the pleasure and honour of being seated next to Dr. Price . . but Wise Men you know are allways silent in mixed companies. The Dr. I have heard seldom enters upon any important subject in company, he however paid attention enough to me in this way as to sattisfy me. But in truth I dont recollect one thing said at table worth relating. Our dinner was a la Francaise la tout, and every civility was paid to us, that we could wish or expect. When we returnd to the drawing room we found several Gentlemen, who had not been of our diner party, the company increased, and we were expected to spend the Eve. Several Gentlemen and Ladies were invited we were told, upon our account, but your Pappa and Mamma came away before tea, and did not see all the company, I feard at the risk of haveing offended the People we visitted, however you know that seven years hence, it will be all one.
     
     
      Fryday 15th
     
     We drank tea with Mrs. Temple where we met Mr. and Mrs. and Miss Vassall. We are upon very civil terms—that is, sufficiently distant. Mrs. T is a Lovely Woman, but we are to loose her soon, for they assert that their passages are taken to go out to America this Month.
     
     
      Saturday 16th
     
     Dined with Mr. and Mrs. Roggers, in company with Mr. and Mrs. Temple Mr. Granvile Temple, and Coln. Smith. I dont know a Man who can please more than this said Mr. T when he indeavours to be agreeable, and how ever one may be prejudiced against Him, his manner of behavour, dispells it all.
     
     
      Sunday 17th
     
     We went to Hackney to Hear Dr. Price. He has been giveing his People his sistem of religion, in a Course of sermons. We have been to Hear them all. This day forghtnight he proposes to conclude. I think you would have been pleased to have been of our party. We have been treated with respect to seats with the utmost civility and politeness.
     
     
      Monday, 18
     
     Mamma and myself rose before six o clock, and went out to take an early Breakfast with Mrs. Atkinson. The rain we had yesterday had made the air sweet and has given or rather renewed in some measure the verdure, and our ride was cleaver, enough. Mr. Atkinson talks of going out in August. Charles will go with them and I expect this Letter will be handed you by this Mr. Charles Storer, if he should not conclude and preconclude the ensueing season in the same way as he did the last with respect to visitting France. He postpones his journey thence, for some time, but however I beleive, hopes it may arrive some time or other. Pappa and Coln. Smith dined with Mr. Vaugn, for the 2d. time, to day, and the Spanish Minister came and drank tea with us. His Name is le Chevalier del Campo, he speaks English well, for a Foreigner. I see nothing in his favour, but that he is a very ugly Man. His eyes are squint very black, and sharp enough to be agreeable.
     
     
      Wedensday 20th
     
     Mrs. Hay came to town from Hampstead and spent the day with us. Pappa went to the Levee. His Majesty is very sociable, in general, and your father says, sometimes utters very good things. He disapproves the arangment of the day, and recommends, order and regularity, says he allways, rises at six oclock, and in winter is the first Person up in the Palace and generally makes his own fire, for he says a Man who is not capable of helping himself is a Slave. He shaves himself also, as he asserts, and sometimes wears his scratch Wig to the Levee, so much for His Majesty. All the World are gone into the Country. The Levees and drawing rooms are very thin at present and one may easily dispence with going to Court at this season. We have not yet been since we were presented. Perhaps her Majesty will think we were offended at her reception—it was better suited to the Present season than to the Winter, is very true, but it is not in the Power of the Smiles or Frowns of Her Majesty to affect me, either by confering pleasure or giveing Pain. I was wholy incapable of takeing the place She seemed to assign me when I was presented to Her. I suppose she assented to the assertion made by some Persons in this Country that there were no People who had so much impudence as the Americans, for there was not any People bred even at Courts who had so much confidence as the Americans. This was because they did not tremble, Cringe, and fear, in the Presence of Majesty.
     Coln. Smith has not been to Court since he was presented. He says he does not Love them and he will see as little as possible of any belonging to them. His aversion is I beleive quite equal to Coln. Humphreys. He does not express, so great a degree, however. He desired me to day to present his compliments to you when I should write you and, to tell you that he had wished to become acquainted with you before he left America, from the account he had heard of you, and he now regrets your absence—in which I can sincerely join him, for I mourn at it—and yet think you acted right in going home. By this time we hope you are arrived in Boston.
     
     
      Fryday 22d
     
     To day Mr. Charles Bullfinch has called upon us. He arrived a day or two since in Scot, and has brought us, some Letters. We dined by invitation this day with Mr. and Mrs. Copely, in company with Mr. and Mrs. Roggers, Mr. West Mr. Clark, and Mr. Whiteford. The latter was seated next me at table, and after haveing lookd at me through his spectacles, which you know he all ways wears and haveing diverted the company with a few puns, for which you also know he is famous, if not in, he began by telling me how very disappointed he was by your not haveing come here with your father, and by enquiring whether you should return here soon. I told him that you had gone with the intention of setling in America. “What said he, then I suppose he is going to be married.” I told him of your design of entering Colledge, and could sincerely join with him in whatever regret he might express on account of your absence. He talked about France, and said many things respecting the French which I could only reconcile, from his being an Englishman. I am not surprised when I hear People who have never been out of this Island, perhaps not out of the Town of London, expressing such iliberal sentiments upon other Nations, which one from charity would attribute to the score of ignorance. But when I hear a Man who has travelled, who has seen Mankind and had an opportunity of judging and whom one might suppose was not unreasonably prejudiced, express, a contempt for any particular Class of People, I only Pitty those principles which prevent him from discovering and doing justice to real merit wherever it is to be found in whatever Country or Climate. “One would scarce beleive it possible that a distance of seven Leagues, for its is absolutely no farther says Yorick,” the character of the two People should be so strongly marked, and that so constant a communication, should not have worn off some of those illiberal prejudies, which discover themselfs in every mind on this side the Water. I have absolutely discoverd, disapprobation in the countenances of almost every person who has asked me, how I was pleased, with France, after I answered them that I found it agreeable, and that the General Manners of the People pleasd me much. They will be satisfied with nothing less than a studied preference in favour of their Country, which I cannot nor will not ever give them at the expence of my cincerity. Mrs. Bingham says she made many enemies by giving the preference to the French. If I have been truly informed she did it not in the most delicate manner or the most polite. She has been in London lately and they set of this day for Spar, from thence propose going to Brusells, and spend the first Part of the Winter in Paris, come over here, in February perhaps “before the Birth day,” and go to America in the Spring. I have been so fortunate as never to have seen Mr. B. but once. Mrs. B. has made us three very agreeable visits.
     
     
      Sunday July 24th
     
     The weather is very warm, at present. It is said that a season like the present has not been known in Europe for many years, if ever. In France they have scarce had any rain since you left it and you know, well how much it was wanted when you was on the road. There has been but two or three rains since we arrived here, and none thought sufficient for the fruits of the Earth, by People of reason and Common sense. Yet such is the dispossition of the People that the papers often assert that rain is not wanted and that the season is very promising, on this Island.
     
     
      Tuesday July 26th
     
     I had like to have set down this Eve and to have complained of not having any thing to communicate to you, but recalling to mind your injunction “be punctual and let no circumstance however trivial escape your Pen” I have tax’d myself with not having fullfilled it, in many respects and now determine to make up all Past deficiencies at least in this respect. Indoubtedly you well remember Grosvenor Square, as it is said to be the finest in this Capitall. We have some respectable Neighbours, at least they inherit every title to which the World afix the Ideas of respectability, and many of them some are perhaps so) entitled to the epithet from their own merit. Lord Carmarthen, lives about five houses from us, but not upon the same side of the Square. He is said to be a worthy Man. You know I suppose what his title is. When we first came into this House, the Man of whom we hired and who furnished Mamma with some few articles of furniture, is a singular kind of a Body, very sivl, not intirely ignorant, and his business, leads him to some knowledge of these great Folks, it being what is here called upholster and undertaker. We made some few inquiries of him by whom we were surrounded and I must give it you as he told it us. Upon the right hand said he is Lady Tacher and on the left Lady Lucy Lincoln sister to the Famous Conway and there is my Lord Norths and there a House formerly belongs to the Duke of Dorset, but he has sold it. Such a House belongs to the Dutchess of Bedford who ran over to France the last Winter—and in such a one, lives, Lady, what do you call her whose husband ran a Pen through her Nose the other day, &c. &c. &c.
     You are sattisfied I suppose by this with an account of our Neighbours. Lady Lincolns Parlores Window makes one side of the square and, our drawing room windows the other thus, so you see we have a chance of looking at each other, an opportunity we each have already taken advantage of. She peeps at us, and we  can not do less you know than return the compliment. The English may call the French starers but I never saw so little civility and politeness in a Stare in France as I have here. In short I beleive the French are the politeest People in the World and take them for all in all, I neer expect to Meet their like again. Our house stand at the Corner of Duke Street. The situation is much in its favour. It is a descent House, a little out of repairs, but such a one as you would not blush to see, any of the Foreign Menisters in. The front doer is a little in the corner. At the entrance there is a large Hall, with a large Stair Case, all of Stone. On the left Hand, is the dining room, which will hold 15 Persons with ease, and, next to it is a littel room, more retired in which we usually dine, when we have no company, and from this you go into a long room of which Pappa has, made an office, for doing Publick business. The Kitching is blow Stairs. Above, over the dining room is the drawing room, as large as the room below and from it a little room of which Mamma has mad a Common setting Parlour, to breakfast and drink tea if we choose and out of it is another long room in which Pappa has put his Library, and in which he writes usually himself. This is a very descent suit of rooms, and we have another very small one which servs to breakfast and set in at this season. Our Chaimbers are upon the 3d. floor, of which there are four besides a dressing room. Mamma took one of the front Chaimbers to herself, the other she has appropriated for to Stand empty for a spare bed, to which you will be perfectly well come if you will come and spend the Night with us. I have a chaimber over the small setting room. It looks only into a little peice of a yard with which we are favourd. It’s so situated that the sun does not approach it any part of the year, and I have a most extensive prospect from it, of the tops of all the Houses which surround us, and I can count an hundred Chimneys from it—and see Norths etc etc. Dont you envy me the Prospect. The Chaimber is very tidy and cleaver. Over the Library is Esters room, out of mine, and above are chaimber for the servants. Now you know every room in the House, and were you set down blind fold at the Corner of Duke Street Grosvenor Square, you would be at no loss, where to find my chaimber I suppose.
     To day, is the first time that we have pretended to see company to dine. We had a company of fifteen. Mr. and Mrs. Temple and their son Mr. Granvile Temple, Mr. and Mrs. Roggers, Mr. and Mrs. Atkinson, Mr. Storer, Dr. Price, Mr. Charles Bullfinch, Coln. Smith, and ourselvs. You know not how much we I missd you and how much I wished for you. The Customs of different Countries are different, and even when one knows how to Conduct in the one, you may be ignorant of the next you visit. You often meet here with an imitation of the French, customs, especially, at diner, and Courses are as Common allmost here as in France, but they do not arange matters so well. Were I to follow my will, I would Introduce the Whole Custom of dining in the French Stile here. In the first place, in this Country when your dinner is said to be on table, instead of the gentleman of the House Gallantly handing, the first Lady in company in to diner and every other Gentleman following his example, the Lady of the House rises and desires the Lady in company who happens to be the Greatest stranger or higest rank to walk to dinner, and every one follows accordingly, then the Gentlemen, like a flock of Sheep one by one, not yoked in Pairs. When you get to the table the Ladies must all sit in a cluster, and the Gentlemen by themselvs. And, now every one is thus seated why they must all set quietly with their hands before them till, the Gentleman or Lady of the House and yore served a Whole circle of 20 and said Pray Mam or Pray Sir will you be helpd so and so—and to be sure every Person in Company, will make choise of one dish, that one Person may have the extreme felicty of setting quite Starved till every one at table is helpd, then all must begin together, and when every one has their Plate changed and the cerimony is to perform over again, through every dish at table, nor will they eat if you leave it to themselvs to make a choise. Ridiculous formality. Then there must be, every two minutes, Mam will you do me the favour to drink a Glass of Wine with me, which obliges some to say, with pleasure, when in reallity they never drink any thing but Water and had rather be excused. And then the additional formality of drinking Health and toasts which above all things I detest, and will not now nor henceforward for ever more do it. In short one cannot consult their ease and pleasure but must be enslaved with fashion and customs. And another thing I dislike, that I mean of the Ladies rising from table and the Gentlemen, continueing seetting, but it is quite the fashion here to go from the dining table to the Card table. I am told, I have not dined any where yet where I have seen it done. By this time you will laught at me, I doubt not and tell me what you used to foretell has come to pass—of the preferance, I should have for France when I got here. True it is I give the preferance, to many customs amongst that People to what I find here, but it is such a priveledge, to be able to talk that it allmost over ballances every other consideration. But I am sure, you would find yourself much happier here than you were in France. Yet I hope you will be still more so where you are—and I will not doubt it.
     Our company was large enough to be agreeable, and had every one consulted his own ease and that of his Neighbour, we should have been much pleased at least I shold. It is the department of the Butler to change the Course and put every thing upon table. We have a cleaver fellow in this capacity. He has more solemnity and not so much alertness as Petit, and he is thought to be perfectly honnest. Our Cook, gave us a good dinner. Pappa is not so pleased with the English Cookery as the French. He says Now we shall all soon be sick with eating raw meat and I confess, I am partial to the Country I have left—at least to its rationallities. And I veryly beleive there is less of what one may Call folly there than here, however the People here may affect to despise their Neighbers.
     Oh one peice of News—Mamma had a Letter from Mr. Williamos, who is Still in Paris and who still waits for an opportunity more eligable than by way of Lorient, that informed her that Dr. Frankling had arrived at Rouen, in Health on his way to the Isle of Whight from which he is to embark in a Ship commanded by Capt. Truxton for Philadelphia. The King of France sent the Dr. his picture set in diamonds of Greet vallue, and two letters from the Comte de Vergenes !!!!!!! Mrs. Williams has gone out with the Dr.
     By the way, I must not omit to tell you, what a rage for Painting has taken Possession of the Whole family. One of our rooms has been occupied by a Gentleman of this profession, for near a forghtnight, and we have the extreme felicity of looking at ourselvs upon Canvass. The Paper yesterday had this paragraph “Sir J. Reynolds is employd in takeing a portrait of Lady Dungannon. Copely and Brown are exerting their skill upon their illustrious Country Man Mr. Adams the American Ambassador.” I expect it will be next that Mr. Brown is painter to the American Ambassadors family. He was very sollicitous to have a likeness of Pappa, thinking it would be an advantage to him, and Pappa Consented. He has taken the best likeness I have yet seen of him, and you may suppose is very Proud, when so many have failed before him. Mamma has set for hers, and I, followed, the example. It is said he has taken an admirable likeness of my Ladyship, the Honble. Miss Adams you know. It is a very tasty picture I can assure you, whether a likeness or not. Pappa is much pleased with it, and says he has got my character, a Mixture of Drolery and Modesty. I wish we could have the other three, yourself and Charles and Thomas. I think we should make a respectable Group. He has a good likeness of Mamma, too.
     
     
      Sunday July 31st
     
     This Morning Mamma and myself went out to hear Dr. Price, it being the last sermon, he is to Preach for some time, as he tells me he allways makes a practice of going into the Country in the Month of August. Dr. Jebb, who has visitted your father several times since we arrived, and who is of his opinions I beleive in Politicks, brought his Lady to see Mamma this Morning. She is also a great Politicianess, which consequently pleased Mamma. The American War, Present dispute with Ireland, and the Propositions which have just passed, and which are now sent over to Ireland to be accepted or refused, furnished this Lady with subject of conversation. She was of opinion that the propositions would pass, the House of Commons, in Ireland, but that the People will not accept them. Your father thinks if they are accepted, that he shall have no chance of succeeding in his treaty of Commerce, with this Country, as the fourth proposition, is intended to bring the Irish to join this Country in all their Commercial arangments, so that we feel ourselvs much interested in the matter.
     Now do not Laugh at me, for, writing Politicks to you, and tell me I am a dunce, for I assure you that all I mean is to indeavour at giving you some little information respecting us. If I fail, you will not refuse me what is due for right intentions.—The Parliament were sitting till Tuesday the 2d. of August and then adjourned till October. Mr. and Mrs. Temple invited us to go to the House, of Commons, if the King
     
     
     
     came to make his speach, upon the adjournment of the House, but, he did not meet them, so we consequently did not go to see him in his robes of State and Crowned.
     
     
      Wedensday—3d. of August
     
     This Morning as I was setting at work in my room, Mamma came and told me there was a Gentleman below, who wished to see me. I not a little surprised at being inquired for, went down, and who should it be but Mr. Short just arrived from Paris. His comeing was not unexpected, neither, his business I dont know. I beleive however it was to bring some Papers of consequence safe. We were very much pleased to see him, and he brings us accounts of the Health of all our friends there, which will give you pleasure to hear I know. Do you recollect Mr. Adams that this day, twelvemonths we went to Richmond, together, and walkd in Popes Gardens, &c. We were then Strangers almost and we are nearly so again I fear. But we know, a little more of each other and by constant and unreserved communications I hope we shall not loose the Knowledge we mutually gained in the last twelvmonths of each others sentiments and dispositions. It is a very unpleasing Idea to me, that a Whole family, should grow up, Strangers to each other, as ours have done, yet it has been unavoidable, and will tis probable Still continue so.
     
     
      Thursday 4th
     
     This Morning Mr. Short came and Breakfasted with us, and before we had finished Mrs. Wright, came in, as Crazy as usual, “with such a Budget,” was her term. You know her figure. Pappa introduced Mr. Short to her as an American and friend of Mr. Jeffersons. I expected she would have saluted him as usual, but she dispenced with this ceremony, and said, her Countryman did her great honour to be sure—by way of compliment. She visits Colln. Smith very often, and there is no such thing as getting rid of her. She came with a particular account to day, of the affront which has been offered to the English flag, by the French. The account in the papers, is as follows—Why now the Paper is lost, and I cant recollect the paragraff, so you must excuse me, for Leaving this space blank.
     
     
      August 11th
     
     You will not surely complain of me for not having written enough, this time. I only fear that you will say you can find nothing in it all. Tell me if this is the Case and I’ll abridge.
     Adieu.
     
     Colln. Smith received a letter from his friend Colln. Humphreys who informs him that he is writing another Poem, which is to be much longer than the address to the Army, and he assures him will have equal merit. He wishes to get some Person to Print it here and suggests that he thinks he may expect it will furnish him with the means of visitting this Country. An hundred and fifty Gunieas he proposs himself from it. We dont know what the subject is, and Mr. Short declares he cannot inform us. The King of France has accepted the dedication of the Vision of Columbus, and subscribed for a Number of Coppys, upon this Condition that the Count de Vergennes should be permitted to examing it to be assured there is nothing too severe against this Nation nor the Spainairds, in it. What think you of this Condition?
     Before you receive this Letter, I suppose you will have arrived, in Boston, been received by all our Friends, visitted them as much as your time will permit, taken the opinion of some respecting the preparation necessary for your entering the university, and perhaps set yourself down for a few Months, in Mr. Shaws family, with application and diligence to accomplish your design. And now permit a sister who feels herself, greatly interested in every event in which you may be engaged, to inquire how you are pleased and gratified, whether contented and happy, from the idea of intending right, or from, the sattisfaction which you find resulting from your decisions. Tell me all that I am entitled to know, of what passes within your own Mind, from what scources you derive pleasure, and from what you receive Pain. No one can more sincerely rejoice in the one, regret the other and participate in Both than a sister, and a sister who is often influenced by them, herself. Tell me also, all that you wish to, respecting myself or others. Remind me of all my errors, mistakes, and foibles, and convince my judgment, Guide my opinions, and may you also approve of all past present and future decisions. If I ever take any important Step, contrary to your judgment, it will be because you are not present to give it.
     Tell me also, if I am too particular in writing you, or whether I am not enough so—whether you find yourself informed by my scribling, of things which you wish to know. When I know what will gratify you, I shall indeavour as far as my ability will enable me to contribute to this Gratification. You will not say I am mistaken when I suppose it in my Power. If you should, you must suppose this error founded, upon a wrong judgment, which originated from anticipating the pleasure I shall receive from your Communications.
     
     I want much to know, whether your disposition for rambling has left you. If it has, I beleive you bequeathed it to me, not as a blessing I fear. I have as much the wish, to wander, as a certain American Lady. But necessity prevents its appearance. For my part I should like above all things to make one of a Party to go round the World. When this proposal, is put in execution we will, take you with us, provided you should be as, unreasonably inclined as, those who will undertake it. But to be serious, I cant see why People who have the inclination (and ability) which to be sure is the most essential of the two, should not gratify themselvs, by indulging it and seeing as many and curious parts of the World as it should Lead them to visit. If they are possessed of proper Principles, it will not injure them, but make them Wiser and better and happier. Pray dont you feel a great deel Wiser, than if you had never been outside the limits of the State of Massachusetts Bay, which tho a very respectable place, one may gain a little knowledge in other Parts. And then you know with a little Policy, one may be thought nearly more Respectable, for the People of our Country have a Wonderfull liking to those who can say, “I have been in St. Pauls Church. I have seen the Lions, Tigers, &c. in the Tower. I have seen the King, and what is more have had the extreme honour of being saluted by him. What the King? Yes by George the Third King of Great Britain France and Ireland, defender of the Faith &c. And I have seen the Dancing Dogs, Singing Duck, and little Hare which beats the Drum, and the Irish Infant, feet high, but not yet the Learned Pig.” The Tumblers of Sadlers Wells, have made great objections that the Learned Pig, should be introduced upon the Stage and have I beleive left it.
     
     
      Thursday August the 11th. 1785
     
     Mr. Storer has just now informed me that there is an opportunity to convey Letters tomorow, to Boston. Altho I had intended to send this Letter by him, I will take advantage of this conveyance as it is a forghtnight sooner than, he will sail, and as I would not fail of punctuallity to you, or give you reason to suppose me capable of it. I have not the pleasure to hear yet of your arrival at New York, but the packet is expected dayly and I hope soon to have the pleasure of acknowledging the receipt of long Letters from you. Mamma has written you this Morning, and we are going this afternoon to Hampstead with Mrs. Roggers, to visit Mrs. Hay, and are to Leave the Letters at the New England Coffee House to go tomorrow. I must wish you Health happiness and peace and hasten to subscribe myself your affectionate sister
     
      A Adams
     
    